Harris, J.
(dissenting). In making the appointment of January 22,1932, the appointing power had no right to designate the position as temporary. The petitioner was selected in regular order from a list after those persons whose names preceded his on the fist had declined the appointment. Such appointment was at first probationary and then ripened into a permanent position. (Matter of Hilsenrad v. Miller, 259 App. Div. 763.) The order appealed from should be reversed and the petitioner should be reinstated and paid his salary for the time he was not permitted to occupy the position.
Order affirmed, without costs of this appeal to either party.